 

Exhibit 10.5.5

 

TELEFLEX INCORPORATED

2008 Stock Incentive Plan

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made as of March 14,
2013 (the “Grant Date”) between TELEFLEX INCORPORATED (the “Company”) and Benson
F. Smith (referred to herein as “Participant”).  Terms used in this Agreement
with initial capital letters without definition are defined in the Teleflex
Incorporated 2008 Stock Incentive Plan (the “Plan”) and have the same meaning in
this Agreement.

 

1.     On the Grant Date, the Company hereby grants to Participant a Stock Award
of 13,460 shares of the Company’s common stock, par value $1.00 per share (the
“Shares”).  This Stock Award is made pursuant and subject to the terms of this
Agreement and the Plan, a copy of which has been delivered or made available to
Participant and is incorporated herein by reference, as an award for 2012
performance under the Teleflex Incorporated 2011 Executive Incentive Plan (the
“Incentive Plan”).  The Stock Award is hereinafter referred to as the
“Restricted Stock Award.”  The number of Shares and the rights granted by this
Agreement are subject to adjustment and modification as provided in the
Plan.  Accordingly, the total number of Shares referred to in this Section
means, at any relevant time, the number of Shares stated above as such number
shall then have been adjusted pursuant to the Plan.

 

2.     While granted in partial satisfaction of the Participant’s award for 2012
under the Incentive Plan, this Restricted Stock Award shall be subject to the
vesting conditions set forth herein to enhance the likelihood of the
Participant’s retention as the Company’s Chief Executive Officer and as a member
of the Board.  Accordingly, subject to the terms of the Plan and this Agreement,
the Restricted Stock Award shall become 100% vested on the 3rd anniversary of
the Grant Date (the “Vesting Date”), unless Participant (a) ceases to be
employed as the Company’s Chief Executive Officer (other than as a result of an
Involuntary Termination (defined below) or a Termination of Employment due to
Participant’s death or Disability) prior to the Vesting Date or (b) resigns from
the Board prior to the Vesting Date (such events described in the preceding
clauses (a) and (b) are referred to herein as “Forfeiture
Events”).  Notwithstanding the foregoing, in the event of a Change of Control
prior to both the Vesting Date and Participant’s Termination of Employment, the
Restricted Stock Award shall vest in full.  

 

3.     Except as otherwise set forth in the Plan or this Agreement, upon the
occurrence of a Forfeiture Event, (a) the Restricted Stock Award will
automatically be forfeited as of the effective date of such Forfeiture Event,
and Participant shall not be entitled to any further rights in respect thereof,
and (b) the Company’s obligation with respect to the Restricted Stock Award
shall terminate and be of no further force or effect.  Notwithstanding anything
set forth in the Plan or this Agreement to the contrary, for purposes of this
award, (a) in the case of a Termination of Employment due to Participant’s death
or Disability, the Restricted Stock Award shall become vested in full effective
as of the date of such Termination of Employment; or (b) if the Participant is
terminated as the Company’s Chief Executive Officer under circumstances
entitling the Participant to severance benefits under the terms of either the
Senior Executive Officer Severance Agreement, dated March 25, 2011, between the
Company and Participant, the Executive Change In Control Agreement, dated
December 15, 2011, between the Company and Participant or any successor
agreements thereto (such termination, an “Involuntary Termination”), the Award
will not be forfeited but shall continue to vest and become 100% vested on the
Vesting Date.

 

4.     Notwithstanding anything set forth herein or in the Plan to the contrary,
Participant (and Participant’s designated beneficiary) shall have no rights as a
shareholder of the Company with respect to the Shares until the date the
Restricted Stock Award is vested and, therefore, among other things, shall not
be entitled to receive any cash dividends paid on the Shares or to any voting
rights in respect of the Shares until the Restricted Stock Award is vested and
then only to the extent the Restricted Stock Award is vested.  

 

5.     Unless Participant has elected to defer receipt of Shares under the
Teleflex Incorporated Deferred Compensation Plan (“Deferred Compensation Plan”),
upon the vesting of the Restricted Stock Award, Participant (or Participant’s
designated beneficiary in the event of Participant’s death) shall be issued
Shares equal to the number of Shares stated in Section 1 hereof multiplied by
the percentage of the Restricted Stock Award that is vested.  The Company may
elect to have such Shares issued pursuant to an electronic transfer to
Participant’s (or Participant’s designated beneficiary in the event of
Participant’s death) brokerage account or pursuant to a stock certificate or
certificates registered in Participant’s (or Participant’s designated
beneficiary in the event of Participant’s death) name representing such Shares.
If Participant has elected to defer receipt of Shares under the Deferred
Compensation Plan, upon the vesting of the Restricted Stock Award, Shares equal
to the number of Shares stated in Section 1 hereof multiplied by the percentage
of the Restricted Stock Award that is vested shall be credited to Participant’s
account under the Deferred Compensation Plan and shall thereafter be governed by
the terms of the Deferred Compensation Plan.

 

6.     The Restricted Stock Award shall be transferable only at Participant’s
death, by the Participant by will or pursuant to the laws of descent and
distribution.  

 

 

--------------------------------------------------------------------------------

 

7.     This Agreement shall be governed by the laws of the State of Delaware,
without regard to principles of conflicts of law, except to the extent
superseded by the laws of the United States of America.  The parties agree and
acknowledge that the laws of the State of Delaware bear a substantial
relationship to the parties and/or this Agreement and that the Restricted Stock
Award and benefits granted herein would not be granted without the governance of
this Agreement by the laws of the State of Delaware.  In addition, all legal
actions or proceedings relating to this Agreement shall be brought exclusively
in state or federal courts located in the Commonwealth of Pennsylvania and the
parties executing this Agreement hereby consent to the personal jurisdiction of
such courts.

 

8.     The parties agree that the interpretation of this Agreement shall rest
exclusively and completely within the sole discretion of the Administrator.  The
parties agree to be bound by the decisions of the Administrator with regard to
the interpretation of this Agreement and with regard to any and all matters set
forth in this Agreement.

 

9.     The Company may, in its sole discretion, decide to deliver any documents
related to the Restricted Stock Award grant hereunder and participation in the
Plan or future Stock Awards that may be granted under the Plan by electronic
means.  Participant hereby consents to receive such documents by electronic
delivery and to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of Stock Award grants and the execution of
Stock Award agreements through electronic signature.

 

10.     All notices requests, consents and other communications required or
provided hereunder shall be in writing and, if to the Company, shall be
delivered or mailed to its principal office, and, if to Participant, shall be
delivered either personally or mailed to the address of Participant appearing on
the books and records of the Company.

 

11.     This Agreement, together with the Plan, contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.  In the event of any
conflict between the provisions of this Agreement and the Plan, the provisions
of the Plan shall control.  This Agreement may not be modified, supplemented or
otherwise amended other than pursuant to a written agreement between Company and
Participant.  

 

12.     This Agreement is made for the benefit of the Company and any Subsidiary
employing the Participant during the term hereof.

 

13.     This Agreement shall not confer upon Participant any right to continue
in the employment of the Company or any Subsidiary.

 

14.     This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

TELEFLEX INCORPORATED

 

 

 

By:

 

/s/ Jake Elguicze

 

Name:

 

Jake Elguicze

 

Title:

 

Treasurer

Attest:

 

 

 

 

 

 

 

 

 

/s/ James J. Leyden

 

 

Name: 

 

James J. Leyden

 

 

Title:

 

Deputy General Counsel

 

 

 

 

& Assistant Secretary

 

 

 

 

 

 

 

 

 

 

 

/s/ Benson F. Smith

 

 

 

 

Participant

 

2